 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-212 TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   A VERN SAETEURN,                                   DATE: March 28, 2019
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 28, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 9,

22 2019, at 9:30 a.m., and to exclude time between March 28, 2019, and May 9, 2019, under Local Code

23 T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes 2,085 Bates stamped items, including audio recordings, reports, and photographs. All

27          of this discovery has been either produced directly to counsel and/or made available for

28          inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to consult with her client, to review

 2          the current charges, and to conduct investigation and research related to them.

 3                 c)       Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of March 28, 2019 to May 9, 2019,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13          because it results from a continuance granted by the Court at defendant’s request on the basis of

14          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15          of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: March 22, 2019                                   MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ AMANDA BECK
24                                                            AMANDA BECK
                                                              Assistant United States Attorney
25

26
      Dated: March 22, 2019                                   /s/ LINDA PARISI
27                                                            LINDA PARISI
28                                                            Counsel for Defendant
                                                              A VERN SAETEURN

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3                                      FINDINGS AND ORDER

 4        IT IS SO FOUND AND ORDERED this 25th day of March, 2019.

 5

 6

 7

 8
                                                    Troy L. Nunley
 9                                                  United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
